New trial ordered, on agreement of counsel, to facilitate settlement of the case.
                         DECIDED JANUARY 16, 1941.
In this case a verdict in favor of the plaintiff for $10,000 was returned. The defendant's motion for new trial was overruled, and that judgment was assigned as error. The case is now pending in this court. Counsel of record for both parties have filed with the clerk of this court a written request that, for the purpose of facilitating a settlement of the case and ending the litigation, the judgment be reversed and a new trial granted, on the ground that the court erred in denying a new trial. We see no reason why the request should not be granted. Therefore the judgment is reversed. As a precedent for this ruling see E. Frederics Inc. v. Felton Beauty Supply Co., 62 Ga. App. 649
(9 S.E.2d 198).
Judgment reversed. MacIntyre and Gardner, JJ., concur. *Page 264